Exhibit 10.8

 

[g11951kki001.jpg]

May 27, 2011

 

Florida East Coast Railway, LLC
Summary of Employment Terms

 

Employee:

 

(“Employee”)

 

 

 

Title:

 

Vice President & General Counsel

 

 

 

Base Salary:

 

$190,000.00 per annum

 

 

 

Annual Discretionary Bonus

 

Commencing for the 2011 fiscal year (Paid in the first quarter of 2012), a
target bonus of 35% of base salary, subject to the discretion of management of
the Company. Any bonus will be paid in cash or partially in cash and partially
in restricted stock. Any receipt of restricted stock will be subject to award
agreements provided by the Company and signed by the Employee. For 2011, the
employee will be eligible for the full 35% target bonus of base salary, without
regard to the date the employee begins work with the Company.

 

 

 

Additional Performance-Based Restricted Stock:

 

Additional restricted stock with a value equivalent to $100,000 (as of the grant
date) in each year below to the extent the Company achieves EBITDA (earnings
before interest, taxes, depreciation and amortization, and excluding
non-recurring items and gains or losses on asset sales) equal to or greater than
the levels contained in the table below:

 

For the fiscal year ended
December 31,

 

EBITDA greater than
or equal to:

2011

 

$

92 million

2012

 

$

106 million

2013

 

$

129 million

 

 

 

Any receipt of restricted stock will be subject to award agreements provided by
the Company and signed by the Employee. For 2011, the employee will be eligible
for the full $100,000 value of the restricted stock, without regard to the date
the employee begins work with the Company.

 

 

 

Annual Stock Bonus Vesting:

 

To the extend annual discretionary bonuses are paid partially in stock, shares
awarded shall vest over three years (one-third per annum on each successive
anniversary of the date on which the stock portion of bonus is awarded).

 

Summary of Employment Terms Acknowledgement

 

This will acknowledge that I have been provided the Summary of Employment Terms
and that I understand and agree to the terms and conditions expressed herein. I
further understand that this Summary of Employment Terms and my acknowledgement
does not guarantee continued employment and that employment with the Florida
East Coast Railway, LLC, is on an at-will basis. Further, I acknowledge that
nothing herein confers any severance or similar rights.

 

/s/ Robert B Ledoux

 

June 1, 2011

 

Start date June 27, 2011

Employee Signature

 

Date

 

/s/ Robert B Ledoux

 

Receipt of the attached term sheet does not constitute any guarantee of
continued employment.

 

--------------------------------------------------------------------------------

 